         Case 1:19-cr-10080-NMG Document 532 Filed 08/22/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
            v.                             ) Criminal Number 1:19-cr-10080-NMG
                                           )
DAVID SIDOO, et al.                        )
__________________________________________)


              NON-PARTY UNIVERSITY OF SOUTHERN CALIFORNIA’S
                            MOTION TO QUASH

       Pursuant to Federal Rule of Criminal Procedure 17(c)(2), the University of Southern

California (“USC”) hereby moves this court to quash the subpoena (“the Subpoena”) to produce

documents issued by one of the defendants, Robert Zangrillo (“Defendant Zangrillo”), in the

above-captioned matter.

       The Subpoena is overbroad, improperly conceived, and inconsistent with the purpose of

Federal Rule of Criminal Procedure 17(c). It does not seek production of specific documents,

but rather asks USC to identify and compile a sweeping amount of information that either does

not exist at all or would require an unreasonably time-consuming and expensive effort to collect.

Moreover, to the extent USC could prepare materials responsive to Defendant Zangrillo’s

requests, the information contained therein would be neither relevant nor admissible at trial.

       For all of these reasons and those set forth in the accompanying memorandum of law,

USC requests that this Court quash the Subpoena, except to the extent that it requests

communications specifically regarding Defendant Zangrillo’s daughter found in an email review

of all senior employees in the Athletics Department and the Office of Admission.
         Case 1:19-cr-10080-NMG Document 532 Filed 08/22/19 Page 2 of 2



                    LOCAL RULE 7.1(a)(2) and 116.3(f) CERTIFICATION

        Undersigned counsel certifies that counsel for the parties have conferred in good faith in

an effort to narrow the issues raised by this Motion.



                                         Respectfully submitted,
                                         UNIVERSITY OF SOUTHERN CALIFORNIA,
                                         By its attorneys,


                                         /s/ Debra Wong Yang
                                         Debra Wong Yang (Pro Hac Vice Admission Pending)
                                         Douglas M. Fuchs (Admitted Pro Hac Vice)
                                         GIBSON DUNN & CRUTCHER LLP
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071-3197
                                         (213)229-7000
                                         dwongyang@gibsondunn.com
                                         dfuchs@gibsondunn.com

                                         /s/ Anthony E. Fuller
                                         Anthony E. Fuller (BBO #633246)
                                         Elizabeth C. Pignatelli (BBO #677923)
                                         HOGAN LOVELLS US LLP
                                         125 High St., Suite 2010
                                         Boston, MA 02110
                                         (617) 371-1000
                                         anthony.fuller@hoganlovells.com
                                         elizabeth.pignatelli@hoganlovells.com

Dated: August 22, 2019




                                     CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent
to those indicated as nonregistered participants.

                                                  /s/ Anthony E. Fuller
                                                  Anthony E. Fuller



                                                     2
